    Case: 1:20-cv-00669 Document #: 37 Filed: 10/23/20 Page 1 of 3 PageID #:113




                           UNITED STATES DISTICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WILLIAM DEIKER, individually, and on behalf           )
of others similarly situated,                         )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       Case No. 1:20-cv-00669
                                                      )
TRUEACCORD CORP.,                                     )
                                                      )
               Defendant.                             )

                            JOINT MOTION TO STAY DISCOVERY

       Defendant TrueAccord Corp. (“TrueAccord”) and Plaintiff William Deiker, by and

through their respective undersigned counsel and pursuant to Fed. R. Civ. P. 12(c), hereby move

for a stay of discovery pending ruling on Defendant’s motion for judgment on the pleadings [Dkt.

#36], and in support of which state as follows:

       1. The Court enjoys broad discretion in controlling discovery. McCarthy v. Option One

            Mortg. Corp., 362 F.3d 1008, 1112 (7th Cir. 2004).

       2. Indeed, “court[s] may, for good cause, issue an order to protect a party or person from

            annoyance, embarrassment, oppression, or undue burden or expense[.]” Fed. R. Civ. P.

            26(c). Therefore, Rule 26(c) provides the Court with discretion to enter an order staying

            discovery for good cause.

       3. Courts routinely stay discovery obligations when a motion for judgment on the

            pleadings is pending. See e.g., Mid-Century Ins. Co. v. Pizza By Marchelloni, 2018

            U.S. Dist. LEXIS 228717, *4 (C.D. Ill. Mar. 21, 2018) (staying discovery pending

            resolution of motions for judgment on the pleadings); Andrew Corp. v. Beverly Mfg.




                                                  1
    Case: 1:20-cv-00669 Document #: 37 Filed: 10/23/20 Page 2 of 3 PageID #:114




           Co., 2005 U.S. Dist. LEXIS 47213, *2 (N.D. Ill. June 10, 2005) (noting court's decision

           to stay discovery on claims pending ruling on motion for judgment on the pleadings).

       4. A stay is particularly warranted here where Defendant’s motion for judgment on the

           pleadings is premised solely on the allegations in the complaint (rather than factual

           issues in dispute) and if granted will resolve this case in its entirety.

       5. Because the need for discovery would be extinguished by a favorable ruling on the

           motion for judgment on the pleadings, the parties should be protected from completing

           costly discovery depositions pending ruling.

       WHEREFORE, the Parties respectfully request that this Court stay discovery pending

ruling on Defendant’s motion for judgment on the pleadings and for such other and further relief

as this Court deems just.

Respectfully submitted,

TRUEACCORD CORP.                                       WILLIAM DEIKER

s/ Katherine M. Saldanha Olson                         s/ Mohammed O. Badwan
Katherine M. Saldanha Olson                            Mohammed O. Badwan
Messer Strickler, Ltd.                                 Sulaiman Law Group, Ltd.
225 W. Washington St., Suite 575                       2500 S. Highland Ave., Ste. 200
Chicago, IL 60602                                      Lombard, IL 60148
(312)334-3444 (direct)                                 (630) 575-8180
(312)334-3473 (fax)                                    (630) 575-8188 (fax)
kolson@messerstrickler.com                             mbadwan@sulaimanlaw.com

Attorney for Defendant                                 Attorney for Plaintiff




                                                  2
    Case: 1:20-cv-00669 Document #: 37 Filed: 10/23/20 Page 3 of 3 PageID #:115




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2020, I electronically filed the foregoing with the Clerk

of the District Court using the CM/ECF system, which will send notification of such filing to the

attorneys of record.

                                                     s/ Katherine M. Saldanha Olson
                                                     Katherine M. Saldanha Olson
                                                     Messer Strickler, Ltd.
                                                     225 W. Washington St., Suite 575
                                                     Chicago, IL 60602
                                                     (312)334-3444 (direct)
                                                     (312)334-3473 (fax)
                                                     kolson@messerstrickler.com
                                                     Attorney for Defendant




                                                 3
